Earl Warren: Number 18 and Number 32 -- or 36. Mr. Fisher, you may proceed.
Roger D. Fisher: Chief Justice, may it please the Court. Yesterday, I said that there were four main points raised by the appellants, petitioners in this case. First, some question about whether this is the tax on property or on the person. There is no doubt but that this is the common garden variety of ad valorem personal property tax.Their argument is not direct to the point. This statute is different from any other statute. There is -- the thrust of their argument is that it's the person who paid the tax, not the property and that the tax is not on the property. But it is the common garden variety it's one of the oldest statutes on the books in Michigan and Detroit and this is the personal property ad valorem tax.
Felix Frankfurter: Is the property distrainable for non-payment -- non-payment of tax?
Roger D. Fisher: They stated the general property generally is under their tax.
Felix Frankfurter: I mean in this --
Roger D. Fisher: In this case, on the books in Detroit, they said subject to whatever the interests of the United States are or some statement of that kind on the register.
Felix Frankfurter: I don't mean this property, but in this is the -- is the property for which this tax for getting the immunity problem distrainable or is it --
Roger D. Fisher: I -- I believe it is, yes. Yes, I've no -- there's no doubt about that.
Felix Frankfurter: Does it was also suggest that this (Inaudible)
Roger D. Fisher: That's correct.
Felix Frankfurter: Now, it doesn't follow -- it doesn't follow, does it? That because the property is subject to a tax, therefore, it's distrainable in relation to the United -- if the United States has some interest in the property?
Roger D. Fisher: No, it wouldn't necessary follow. I want to get the kind of tax --
Felix Frankfurter: Is it not now --
Roger D. Fisher: -- we're dealing with.
Felix Frankfurter: I -- I just want to know, I had to follow you.
Roger D. Fisher: The -- the --
Felix Frankfurter: They're a different question, aren't they?
Roger D. Fisher: They are -- they are different questions.
Felix Frankfurter: All right.
Roger D. Fisher: But what we're dealing with, the tax we're dealing is a plain old personal property ad valorem tax.
Earl Warren: Mr. Fisher, has the State of Michigan interpreted it that way in its decisions or has it interpreted --
Roger D. Fisher: That's to my understanding of its decisions is this is that tax. Now, on -- in connection with the particular case as to when you can collect from a husband for a wife in this property -- of for property in his wife's possession, they kind of said what the tax is on. But it -- it is the general personal property tax throughout Michigan.
Felix Frankfurter: But if you would agree that what the Michigan court said as to the nature of the tax, doesn't determine this question.
Roger D. Fisher: No, but that --
Felix Frankfurter: But the incidence of the tax and what do you --
Roger D. Fisher: The tax is because of property measured by the property as a property tax. The second suggestion they made to this Court is that you might you reconsider the Allegheny and Kern-Limerick cases and that therefore, if you just -- if you overruled or limited those cases, you might hold for them here. I'd like to suggest that this is -- would require not only overruling Allegheny and Kern-Limerick, but if they're correct if we are correct, the United States owned this property. Their position would require overruling 100 years of cases saying that property of the United States is not subject to a personal property ad valorem tax. We think that Congress which has legislated in this field for 100 years based on the assumption that Government-owned property is not subject to a personal property tax, should make any changes of this kind. Congress had the power and it would be a -- upsetting ruling to reverse the 100 years of decisions. The third argument is that the United States Executive Branch has no authority to acquire material or semi completed goods. They argue that the executive branch does not have -- it's prevented by the revised statute which they cite, requiring material or goods that are not completed items. We believe this argument is wholly without merits, that their argument really turns on their conclusion that the United States did not own the property. They say this is an advanced -- and advanced payments are prohibited. If the United States actually acquired all the own -- incidents of ownership, the bulk of the bundle of rights in this property, their argument would be if United States cannot buy materials which is clearly wrong, that we cannot buy uncompleted items has been well settled since Ansonia where the United States bought a vessel in the process of completion making payments of 10%, 20% and so forth. But the vessel throughout the stage belonged to the United States at least as against a lien of any state property supplier.
Hugo L. Black: Mr. Fisher, you take the position again this morning that their cities premised here, that the Government does not own the property. Of course, if that's true, then it is a question not quite a constitutional question. Now, have they said that in their brief that the Government does not --
Roger D. Fisher: If -- I think, I can clarify --
Hugo L. Black: -- and to put it on that basis.
Roger D. Fisher: I think I can. They -- their contention is that the title interest which the United States passed is a security interest and their -- I think it has clarified their position and the issue which I believe is before the Court, to indicate the two cases which they chiefly relied on this point, are the New Brunswick case in 276 U.S. and S.R.A. against Minnesota. These are cases, the first one where United States sold property, homes to buyers. When they paid 10%, they were to acquire title. The United States was to convey the title. The United States wrongly refused to convey the title after the payments were made. New Brunswick imposed the tax on the property. This Court held that the owners, the buyers of that property were the equitable owners and that even though the United States held the legal title because it has refused to convey a deed, the property was subject to tax since all the possessory rights, everything was in the purchasers except the United States' legal title. In S.R.A. against -- Incorporated against Minnesota in 327 U.S., a similar situation existed. The property had been sold by the United States. It kept the title however, throughout the payments for its security, as security against the payments which were to be made in installments.
Charles E. Whittaker: Mr. Fisher, I -- I understood Mr. Taylor's argument that this contract, when read as a whole, establishes that all the Government had was a security land. Now, would decision not depend upon a construction of this contract?
Roger D. Fisher: That I've -- Mr. Justice Whittaker, I agree entirely and I believe the entire case turns on a construction of this contract as a whole to see whether the United States has merely a bare legal title, which the contract obviously gives us, or whether we really have substantial ownership interests such as to make this in effect and in substance, property of the United States. I will turn to that point. With the first thing to realize, seems to me, is that this is custom-made property. These parts of jet engines and parts of aircraft assemblies which the Murray Corporation are making, are of no use to anybody except the United States. Murray Corporation cannot dispose of a specification rear bearing (Inaudible) for a combat jet airplane engine to anybody else. It's as though I went to a tailor. I bought a bolt of cloth from him. I paid him for it. We agreed in writing that I was to have title to own the cloth. I then asked the -- the tailor to make me a suit. Now, I submit that I could own that suit in process of manufacture, but that is in substance what this is. And that the basic right which Murray has here to decide what is scrap and to keep scrap is the same right that tailor would have -- could have by agreement that he could keep the remnants that were left over after the suit has been made.
Charles E. Whittaker: That part of the situation. I understood that before the (Inaudible) The Government had advanced as advanced payments, some $510,000 against which they claimed title to property was $2 million. Is it your idea that you purchased and bought for those advanced payments, the property worth $2 million?
Roger D. Fisher: That's correct. With the --
Charles E. Whittaker: And that --
Roger D. Fisher: Does not -- what one exception, Your Honor, that these were, by the terms not advanced payments. These were partial payments, progress payments and not in the nature of an advance. There was no interest on them. They could not pay them back. We -- and the fact the figure was as much out of line as of January 1st, 1952, only reflects the fact that this contract was just getting going. But six months later, Murray Corporation owned some $16 million worth of -- or had acquired -- had four works in process. Some $16 million of which the United States had bought from -- had bought them and to which we paid some $15 million.
Charles E. Whittaker: Which are the amounts wouldn't make any difference on the terms of this contract --
Roger D. Fisher: That's right.
Charles E. Whittaker: -- or even if only $1000 has been paid. As I read it, you would have title to whatever dollar amount of property was in the possession of the contractor.
Roger D. Fisher: This -- that -- that's correct. It leas to the --
Charles E. Whittaker: And then when he uses your property in the construction of the chattels which you buy, you give him credit or -- or you charge him with the payments you've already made on that material and then you pay him in full for the chattel, at the contract price.
Roger D. Fisher: That there are this -- I think there's -- are some misunderstanding in this and some misstatements of the two of the are unintentional, I'm sure, of some of the relevant clauses in this and I think if I could spell it out --
Charles E. Whittaker: Yes.
Roger D. Fisher: -- in some detail, Your Honor, it may help. The purpose of this clause was one of substance. The United -- it stipulated in the record 86, that the -- in the primary contract into which this clause was inserted that neither parties, the negotiating parties that's in the prime contracts, Air Force, Kaiser and Wright, did not consider possible avoidance of city and county taxes as an element in their decision. That's on record 85 and record 86. The -- the basic consideration was that the contractor needed the money. He wanted to sell these goods and the desire of the Air Force to maintain control of material and work in process during the life of the contract so that such material could be moved elsewhere in the event of nonperformance.
Charles E. Whittaker: Could that not be done by a mortgage? Same as --
Roger D. Fisher: There would be a foreclosure and there's no debt. This -- this is not a security interest, Your Honor, because there's no debt to secure. We have some special parts that Murray is working on. Murray doesn't owe any money. It's not a case of us having sold something and waiting for payment. We're not going to be paid anything. We have the parts. You would see even this in material. Now, these materials when it was suggested yesterday, that this is in the discretion of the contractor as to whether we shall -- he shall get a part payment or not. Simply, he changes title if he wants to get some money, then he's tax-exempt. On the contrary, Murray Corporation bought a lot of material. Maybe it's $2 million worth of materials. They were engaged in large industrial enterprise themselves. Material was in scarce supply, was short. When they got a part payment, they sold this material to the United States. It was earmarked, labeled U.S. property, kept apart and they had no right to use any of it for their own operation. They could not take a nut or a bolt out of the bins labeled United States property and use it for their own operations regardless of what they paid us for it or what they agreed to pay for it. It became the Government property.But that we've -- the contractor needed funds, the United States wanted absolute control because the parts, the aircraft engine parts were classified the security restriction posed on the parts of these jet engines. We did not want to have to go through a local foreclosure procedure having a mortgage. If there was a strike or insolvency, nonperformance or bad performance, or if simply, we had a higher priority project somewhere else, we could take materials from Murray, delivered to other -- with other contractor regardless to the effect on Murray's operations. And we did that in this very case. It stipulated that the parts, property of the United States in the possession of Murray was to direction of the United States sent to other manufacturers, other contractors for Air Force. This clause is not based on Kern-Limerick tax consideration consequence. The tax that here involved was two years before the Kern-Limerick decision. Now, the -- this property was treated by Murray as belonging to the United States. It was not carried on their inventory. It was segregated, labeled, marked, set apart. And none of the material which they acquired was used by Murray in any way or the -- the appellants rely on four factors which they think to sshow that Murray Corporation really owned this property. The first of these is scrap. Murray was authorized on the record -- in the Murray -- in the Kaiser sub-contract was on record 176. They were authorized -- the current -- the current production of scrap may be sold by the contractor without approval of the contracting officer. Proceed would be credit to the United States. The -- we submit, that delegating the man who was making this tool, making these parts to decide when he's (Inaudible) when he can scrap it. It's a reasonable delegation every time one of us takes his car to the garage and say, “Would you please fix the spark plugs or fix the carburetor, we delegate, impliedly authorize the mechanic to throw away or scrap parts that he finds are no good, fix it up.He doesn't even credit us with the scrap price. I did --
Earl Warren: In authorizing to say that if he thinks the automobile is outmoded, he can sell it?
Roger D. Fisher: And Murray has no such authorization. Current production scrap is a standard which can be defined and we can tell whether a part is scrap or whether its not. Murray who was making these parts to sell -- to receive the balance of the contract price, Murray must finish the parts.The contract price is about -- usually scrap runs around 2% of what the contract calls for. If Murray is not going to scrap, sell and credit to United States in scrap prices, parts that are in fact good. There's no interest there, so we have inspectors, Government inspectors are there. The machine tools they are using are Government owned. We -- we're -- we have inspector and inspectors, we're on the -- there's a -- scrap is a standard which we believe is reasonable and it's not an unlimited delegation to say something is scrap which is not scrap. I might actually point out that in the operations of its contract as is stipulated in the record, Murray always got the Government approval before disposing of any scrap. Again reflecting, this is the practical operation. This property was considered Government property. It was labeled that. The workers were -- knew that. Now, before the stipulations were obtained, this is not just the hypothetical case, counsel went through that. And both sides went through the -- planned in some detail and they were satisfied to be -- or these is the fact of the situation, where this is -- that this is the case. Now, the second consideration to which appellants rely is the risk of loss. They said the fact that the contract put the risk of loss on Murray shows that Murray was the owner of these goods. The -- I might point out that in the Ansonia case where the ship was being built, the contract with the United States similarly puts the risk of loss on the contractor as you or I might do, if you left our suit was to be -- a suit to be made, to be finished or take our watch to the dealer would assume that he was going to have insurance on any loss that occurs to your property while bailed to him. I might point out that the insurance contract in which --
Earl Warren: May I -- before you get to that, may I ask you to just follow up that sentence you were reading about the scrap on liquidation of all partial payments hereunder or upon completion of deliveries called for or by this contract titled to all property or the proceeds thereon which has not been delivered to and accepted by the Government under this contract or which has not been incorporated in supplies delivered to and accepted by the Government under this contract and to which title has vested in the Government under this article shall vest in the contractor.
Roger D. Fisher: Right. That is the fourth point. I'll come right to it now. Its one of the four considerations to which -- which appellants relied. They say the Murray Corporation has the right to get the title back. Now, there -- there are two -- this is -- this is critical, I think, and I believe they misunderstand the contract in one critical respect. Appellants state in their brief, how this clause operates which is unfortunately incorrect. They say, "But the provision of this contract permits the Government title -- I'm reading from page 64, appellants' brief -- "Permits the Government title to revest in the contractor or subcontractor as soon as the Government has been delivered goods equivalent to the value of its investment therein. This assumes that deliveries under the contract are applied first to the partial payments." So that if, that the example I gave on page 65 with partial payments were equal to 20 -- a quarter of the total contract price and as soon as goods have been delivered to a quarter of the price, they contend that the title would revest back or vest -- would go with vest into the Murray Corporation. And that is one of the major things upon which they rely. It comes from a misreading of the contract. The clause controlling this appears on page 175 of the record, it is subparagraph (c), immediately preceding subparagraph (d). In making payments for the second payment for the supplies furnished hereunder, there shall be deducted from the contract price therefore, a proportionate amount of the partial payments theretofore made to the contractor under the authority herein contained. A proportionate amount, so that if we have paid 25% of the -- if by partial payments, we have paid 25% of the contract price for the finished items, that he should deliver 25% or deliver a certain portion of the -- a number of items being delivered. The partial payments would be reduced in proportion so we would still have a partial payment of 25% outstanding on the balance of the property and it would not revest. The only way that -- that the -- the only way the Murray Corporation can get title back is upon completing the contract, delivering every item which it is -- which is provided. He then gets title to the scraps, the remnants and the jigs or consumable tools which are worth nothing by hypothesis. If their excess materials were not necessary to the contract and he gets, they come back. If they were consumable tools which are not durable tools and which are -- or value only the contract and are worthless, he keeps them. The -- these tools are typically a piece of steel pipe, welded on to something so it'd hold each part right in rigid place as they're working on it. This jig or consumable tool is worth nothing once that specifications have been changed and you produce a different part.
Earl Warren: Now, how do you get that out? How do you get that out of this particular section that I just read to you? Tell me in the languages of that what limits it to scrap for the jigs says upon liquidation and so forth, titled to old property or the proceeds thereof, which has not been delivered to and accepted by the Government under this contract or which has not been incorporated in supplies delivered to and accepted by the Government under this contract and to which title has vested in the Government under this article shall vest in the contractor. Now, that doesn't say anything about scrap of jigs.
Roger D. Fisher: The only -- there's the -- I'll see if I make my point clear, Your Honor. There are -- upon liquidation of all partial payments hereunder, or upon completion of deliveries. Now, upon completion of deliveries, I believe you would -- would agree that that -- if they delivered everything the contract calls for, then all that is left are scraps and non-things that were not required by the contract. Things that they produced that were not -- not needed to produce for the contract. So, the --
Earl Warren: Not necessarily. They might have -- they might have purchased a lot of things in the eventuality that -- that should have a lot of breakage and a lot replacements and things of that kind and it would be valuable property that was -- was there.
Roger D. Fisher: That's right. This -- this --
Earl Warren: Now, that's -- that isn't scrap and that isn't jigs as I understood that.
Roger D. Fisher: Materials leftover that were -- there were in fact not necessary for the contract.
Earl Warren: That were not used.
Roger D. Fisher: That turned out in fact not to be necessary, if I may -- that --
Earl Warren: Well, let's -- let's go and say that -- let's say that weren't used if they were property of the Government and under your theory and they give them back, revest them in -- revest them in the corporation.
Roger D. Fisher: Right. At the time this contract -- its letter contracts were in effect, there was the termination clause. There was no final contract. There was no price fixed. These were cost contracts. If termination occurred before a definitive contract had been made, the United States would pay them their total cost and would take everything that was there. That's the termination provision, under that contract, if they were terminated at that time. They' then were changed over to a fixed price, definitive contract in effect, after the tax they -- here involved. This -- this clause is -- the -- that this is a clause from the -- a typical definitive contract, which is put into the letter of contract and speaks upon completion of the contract which is a completion of the final -- all the items required. But before that time, they had a fixed price. It was a fixed price contract, so that your price pre-determination is based on forward, based on cost experience. The -- the price was fixed based on an estimated cost. If the contractor, this is an incentive fixed price contract, its incentive contract to keep the contract, they're trying to keep cost as low as it can. If the contractor here could use less material, less aluminum, if he could more efficiently stamp out the tail surfaces for these jet planes and end up with a stack of aluminum sheets, that is part of his profit. This was a part of the cost incentive plan on a fix price arrangements, so that he would get back any savings he could make on the materials were an element of his profit and a title revested to the supplies that were left over in the contract. Now, the more closely a contractor could estimate what was going to be needed the less he would put in the Government bins where he had no control over for a six months or a two-year period and then he could only get it back later. Materials were scarce, high priority items and he would not have to put them to the -- he would not have to put title to the Government by selling them to the Government if he thought they were not necessary for the contract.
Earl Warren: Well, may I ask you this Mr. Fisher? Just supposed that a -- that a corporation was tax minded and it -- it said in -- if we take a very extreme case who said that instead of -- of putting in this -- into this contract the exact amount of materials that are needed and it will -- will just put up twice as much and then it won't be necessary for us to pay any taxes on it and they go ahead and build the -- the machinery whatever it was. And at the end of that time, it had enough left over for another machine. In the meantime, he's escaped taxes on that. Is that -- would that be --
Roger D. Fisher: The -- the contract provides that material -- and it's the clause which Mr. Taylor, it worried him a little, the materials are properly and things are properly allocated to the contract. We have Government inspectors there examining this. If they have obtained more material and is properly allocated to the contract, they will not be paid, the partial payment on that and the contract is not provided. If and -- if they've overestimated and it's not caught by inspectors and we find that there seems to be more aluminum here, the United States material is being critically short, time of this when they are going to buy, would take that material and give it to other contractors working for the United States, who needed more. We have absolute power. To wit, the Murray Corporation could not acquire this for themselves. They could not dispose off to others except with our consent. At no time, in this contract was our consent given. Now, at -- on that point the Wisconsin case, American Motors -- the Supreme Court of Wisconsin construed that clause as only giving us control over the price and they said -- they quoted that that is the section on 176 that they that which gives Murray Corporation the right to acquire or dispose off property to its title in the Government upon terms approved by the contracting officer. They construed that by giving us only control over the price. That is not the way it's been construed by either party and the clause on scrap which merely follows it that says they can sell scrap without approval, indicates that this clause is total approval. And we certainly would not allow them to sell scarce materials required in this contract simply because they can get a premium price for it.
Charles E. Whittaker: Mr. Chief Justice, may I ask --
Earl Warren: Yes, sir.
Charles E. Whittaker: -- a question.
Earl Warren: Certainly.
Charles E. Whittaker: Mr. Fisher, you referred to paragraph (c) this contract. I would like to ask you this question. Does that provision not mean that these partial payments shall in fact be credited against the purchase price of the goods when delivered? The language is in making payment for the supplies furnished hereunder, there shall be deducted -- and I emphasize that word, when they asked you whether or not that is not the equivalent of saying that there shall be credited upon the price, a proportionate -- a part of the partial payments that were made. And doesn't that really mean that the partial payments to the extent applicable shall be credited as a part of the payment made by the Government for the goods?
Roger D. Fisher: Yes, Your Honor, it does in this fashion. The -- we have bought these goods under our theory and anyone's theory, we have the title -- legal title to them. We have substantial rights over them and we have paid a price based on the then cost. When the goods are completed, we must pay them a price based upon the fixed price agreed or at the time of the interim arrangement if they never finished any items, of course, before the definitive contract was made. That the price we would pay would be the contract price. Now, if I bought my cloth, my bolt of cloth from the tailor. I paid him 90% of the cost for that bolt of cloth. I took the title to it. We agreed I was to own, I could take it away if I had wanted to. He didn't get on with the suit. I could take that cloth to somebody else. I'll leave-- I'll leave the cloth with him and he finishes the suit. The suit costs more than the cloth. When I pay him for the final job, I pay him the price for the suit less what I've already paid him because I bought the cloth. And if we pay them here, the contract price for the item less a proportionate amount of the partial payments based on their cost at the time they requested it.
Earl Warren: So wouldn't it be a little more accurate to say that the tailor bought the goods for let's say $50 and you said that when we pay you $10, it belongs to us and then you go ahead and make it up, isn't that what you do here?
Roger D. Fisher: If, whatever the price of the goods.
Earl Warren: That's a lot of difference --
Roger D. Fisher: It isn't.
Earl Warren: -- but isn't it from --
Roger D. Fisher: No, because you -- under the --
Earl Warren: (Voice Overlap) -- of goods.
Roger D. Fisher: Excuse me, Mr. Chief Justice, under the contract here, the Murray Corporation could receive up to 90% of their cost, 90% of the contract price. It happens that this -- this contract started in the summer of 1951 and was rapidly expanded. They have $2 million worth of goods by January 1st. They had $16 million worth six months later. At the time of tax date, the partial payment they have requested were only for 25% -- about 20% of the cost as of that day.
Earl Warren: That'd be 20% of a suit --
Roger D. Fisher: That's 30% of bolt of cloth.
Earl Warren: Yes.
Roger D. Fisher: Which is all they'd have for as of the day. They had the right and as soon as the paperwork was done, they quickly exercised that right and received 90% of the bolt of -- price of my bolt cloth or 90% of their cost. You see, just about 80% and 90%. They -- you're exercising right at the edge. This was an expensive contract, million of dollars and no -- in Murray Corporation or anyone else is going to sell his materials to the United States and not get as soon as he can as much as he's entitled to get for that sale. The -- the point that seems critical here is that the tax incidence falls if the United -- this Court has held. If the United States only has a lien, security title. Here, by contract, whatever we had paid or there nothing. If we agreed to take the title, I believe we could take the title and if we agreed, we would have the right to take that bolt of cloth or take this material, put them where we wanted to take them for other contract, this is an integrator for higher security -- for higher priority projects. We had absolute control over these materials. We had inspectors there. They were labeled as Government property. They were more clearly Government property, and the machine tools on which he was working, which Detroit conceived are Government property and not taxable.
Earl Warren: Now do you mean by -- by that the Government could defeat the -- the tax of the city by paying nothing to the man at all by just saying we own it and we own whatever you have purchased to -- to manufacture this -- this article and we can dispose of it as we you believe that without any payment at all it, it could defeat this tax?
Roger D. Fisher: Yes, Your Honor. If I put it this way I believe the United States can buy on credit and if we buy, take, exercise, control over and own a post office building, airplane park and we'd agreed the final price to be paid a year later and a -- the contractor says that's “All right” or we take books and the sellers says, “Pay me in -- in 60 days,” that if tax day came in between time and nothing had been paid on those, they will be Government property depending upon the rights which the United States had over them. We exercise these rights in the interest of national defense. These were substantive rights or reasons the Government to do with the production of aircraft. We wanted power. We -- we've provided the contract. We would have power over these goods. And we believe these are as clearly the property of the United States and therefore not subject to local ad valorem taxes as any other property of United States.
Earl Warren: Mr. Taylor, would you like five minutes? We -- we cut you off pretty -- we charged with a lot questions.If you want five minutes, --
Hobart Taylor, Jr.: I would --
Earl Warren: -- you -- you may take it.
Hobart Taylor, Jr.: Thank you very much, Your Honor. First, I should like to address myself to the remark which had just been made with respect to the Government's great desire for control over the property. It seems to me that if partial payment are made only at the option of the contractor that the Government is not overly concern about it because this contract, that has the power to finance this contract by any private means if he so desires. The cost of which would be an element of cost to him and to the Government eventually. But if he chooses to take money from the Government rather from his bank then this so-called title comes into existence. Now, the Government obviously could not be so concerned about having control over the goods as my brother indicates, otherwise, that would not be this option on the part of the contractor whether the Government would provide that the moment that materials were required for the purpose of the contract title would vest in the Government and no parts of him should be required at all. So, it seems to me that what we actually have here is a security arrangement. Now, I would like to say one or two more things. Yesterday the impression may have been given that this was some type of peculiar, an unusual personal property tax. We don't think that that is so. I think that what my brother meant yesterday was and as he explained it to me or is it he was drawing a distinction between the tax in this case and the tax been allegating, but this is an ad valorem personal property tax. I should say this. Our research in this matter has tended to indicate that perhaps Allegheny should be reconsidered. But we do not believe that it is necessary to reconsider Allegheny or to do anything to Kern-Limerick to decide in this Court's and a title this case can be decided on whether or not the Government had title to the property or whether or not this was a security title or a lien as was held in (Inaudible) But if we -- you wanted to go back to reconsider the problems that were present in Allegheny and perhaps some very broad language in Kern-Limerick as the Government can do whatever sound business practice dictates words to that effect, which is rather wavering on uncertain standard. Why -- I think that perhaps what would not be inappropriate. But so far as we're concern, we have here what amounts to no more than an overreaching on the part of Government contracting officers you know no doubt to their feeling that the Congress has been somewhat penurious in their granting of moneys to them. And an effort to further finance Government contracts at the expense of the State government because this amounts to an invasion and encroachment and to appeal which has been traditionally one on which the states could tax. Raw materials, things or which had not been put into their finished forms. With respect to this particular matter, too, I think it's in order to emphasize, the partial payments are not made just on property. Partial payments are made on cost incurred. And in the partial payments in these case as the stipulation shows, there were such matters including this traveling expenses, make ready cost, liaison work, all sorts of items, of course, which they allocated to this contract but which were not in fact property or anything that would give the Government any type of security or anything that they can take over. And Mr. Chief Justice, I think the theories which you expressed with regard to contract is overbearing are -- are quite real because if a contract had made a mistake, let's say an over purchased property for the purpose of this contract knowing that he was nearing the completion of it and that therefore the title would revest in him and be useful for his ordinary business and affairs. If he did it, the only real remedy that the Government would exercise because as this stipulation shows also all they did was check their accounting. That was all that was really done in reference to this matter. The only thing that would be done is that the contractor would not receive partial payments based upon the excess property. As a result therefore, he would still be in a position after tax day, he'd have a whole year in which he could divert upon the completion of this contract in which he could divert the property to his own uses. And it seems like to me that this is indeed a very dangerous clause because it not only inhibits us in an area where we should be permitted to tax but it also permits evasion on other taxes.
Speaker: (Inaudible)
Hobart Taylor, Jr.: Yes, sir.
Charles E. Whittaker: (Inaudible)
Hobart Taylor, Jr.: The only practical -- no. Really, no. Because I think that what happens is that in each case advances are made and security is taken for them.
Charles E. Whittaker: (Inaudible)
Hobart Taylor, Jr.: Yes, that is true.
Felix Frankfurter: (Inaudible) if you claim not merely a construction of the contract which withdraws it from being what is here being called owned by the Government. But you say that the Government contracting officers were not empowered to make a contract which would put the ownership whatever that may mean in the sense to mean in the Government, is that true?
Hobart Taylor, Jr.: We contend that as well, yes. But I would say that our chief ground as a matter --
Felix Frankfurter: As a matter of construction of the document.
Hobart Taylor, Jr.: Yes, that is right.
Earl Warren: Thank you, Mr. Taylor.
Speaker: (Inaudible)